DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“an illumination arrangement for illuminating the object sequentially point-by-point through the scattering medium with incident electromagnetic radiation propagating along an illumination direction so that the incident electromagnetic radiation interacts with the object to cause the object to generate and emit electromagnetic radiation, wherein the incident electromagnetic radiation is formed by spectrally dispersing initial electromagnetic radiation in a direction transverse to the illumination direction so as to form spectrally dispersed electromagnetic radiation and by spatially focusing the spectrally dispersed electromagnetic radiation through the scattering medium to the object”, “a detection arrangement for measuring, for each illuminated point of the object, a corresponding value representative of a quantity of at least a portion of the corresponding emitted electromagnetic radiation”, and “a processing resource configured to use, for each illuminated point of the object, position information for the illuminated point and the corresponding measured value to determine an image of the object” in claim 11;
“a spectrally dispersive element such as a diffraction grating for spectrally dispersing the initial electromagnetic radiation in the direction transverse to the illumination direction so as to form spectrally dispersed electromagnetic radiation”, and “a spatial focusing arrangement located after the spectrally dispersive element for spatially focusing the spectrally dispersed electromagnetic radiation through the scattering medium to form the incident electromagnetic radiation in the object” in claim 12 (The limitation contains structure “a diffraction grating”.  However due to the indefinites term “such as”, rejected below, the term is “spectrally dispersive element”  is interpreted under 112(f).); 
“a spatial modulation arrangement located before the spectrally dispersive element for sequentially directing different portions of a beam of the initial electromagnetic radiation onto the spectrally dispersive element so as to sequentially form a plurality of corresponding spectrally dispersed beams of electromagnetic radiation, wherein the spatial focusing arrangement is configured to sequentially couple each spectrally dispersed beam of electromagnetic radiation to the object so as to illuminate a corresponding point of the object through the scattering medium with the incident electromagnetic radiation” in claim 15;
“diffractive spatial modulation arrangement such as a spatial light modulator or the spatial modulation arrangement comprises a digital micro-mirror device” in claim 16 (The limitation contains structure “a spatial light modulator”.  However due to the indefinites term “such as”, rejected below, the term is “diffractive spatial modulation arrangement” is interpreted under 112(f).); and
“a beam scanning arrangement located after the spectrally dispersive element for sequentially directing a beam of spectrally dispersed electromagnetic radiation in a plurality of different directions so as to sequentially form a plurality of corresponding spectrally dispersed beams of electromagnetic radiation, and wherein the spatial focusing arrangement is configured to sequentially spatially focus each spectrally dispersed beam of electromagnetic radiation to the object so as to illuminate a corresponding point of the object through the scattering medium with the incident electromagnetic radiation” in claim 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 12, 13, 15-17, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 3, 12, 16, and 19 the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 13, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 15-17 are rejected based upon their dependency on claim 12.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, 7-9, 11, 12, 17, 19, 21-24, 26, and 27 are rejected under 35 U.S.C. 102(a)(1),(a)(2) as being anticipated by Shoham et al. (US 2014/0313315), hereinafter “Shoham”.
Regarding claim 1, Shoham discloses a method for use in imaging an object through a scattering medium (abstract, fig 2), the method comprising:
illuminating the object sequentially point-by-point through the scattering medium with incident electromagnetic radiation propagating along an illumination direction so that the incident electromagnetic radiation interacts with the object to cause the object to generate and emit electromagnetic radiation, wherein the incident electromagnetic radiation is formed by spectrally dispersing initial electromagnetic radiation in a direction transverse to the illumination direction so as to form spectrally dispersed electromagnetic radiation and by spatially focusing the spectrally dispersed electromagnetic radiation through the scattering medium to the object (refs 210, 214, 216, paragraphs [0091]-[0093]);
measuring, for each illuminated point of the object, a corresponding value representative of a quantity of at least a portion of the corresponding emitted electromagnetic radiation (refs 236, 238, 240, paragraphs [0110]-[0112]); and
using, for each illuminated point of the object, position information for the illuminated point and the corresponding measured value to determine an image of the object (ref 242, paragraphs [0110]-[0114], using “position information” is inherently present in order to create a 2D image).
Regarding claim 2, Shoham discloses comprising:
spectrally dispersing the initial electromagnetic radiation in the direction transverse to the illumination direction so as to form spectrally dispersed electromagnetic radiation (Fig. 1, ref 20, paragraphs [0074]-[0075]); and
spatially focusing the spectrally dispersed electromagnetic radiation though the scattering medium to form the incident electromagnetic radiation in the object (Fig. 1, ref 23A, paragraphs [0074]-[0075], or Fig. 2. ref 240, paragraphs [0110], [0139]).
Regarding claim 5, Shoham discloses:
illuminating one side of the object sequentially point-by-point through the scattering medium with the incident electromagnetic radiation (Fig. 1, paragraphs [0004], [0074]-[0076]); and
measuring, for each illuminated point of the object, the corresponding value representative of a quantity of at least a portion of the emitted electromagnetic radiation emitted from the same side of the object through the same scattering medium (as shown in Fig 1, reflection from imaging plane, IP); or
the method comprising:
using a lens to illuminate the object with the incident electromagnetic radiation (ref 23A, paragraph [0075]); and
using the same lens to collect at least a portion of the emitted electromagnetic radiation (ref 23A, paragraph [0075]).
Regarding claim 7, Shoham discloses wherein illuminating the object sequentially point-by-point through the scattering medium with the incident electromagnetic radiation comprises moving the incident electromagnetic radiation relative to the object and the scattering medium (paragraphs [0004], [0074]-[0076], and [0093] moving the radiation via ref 222).
Regarding claim 8, Shoham discloses wherein moving the incident electromagnetic radiation relative to the object and the scattering medium comprises:
sequentially spectrally dispersing different portions of a beam of initial electromagnetic radiation so as to sequentially form a plurality of corresponding spectrally dispersed beams of electromagnetic radiation (paragraphs [0084]-[0086], via ref 210); and
sequentially spatially focusing each spectrally dispersed beam of electromagnetic radiation to a corresponding point of the object through the scattering medium (paragraphs [0091]-[0093] via ref 216).
Regarding claim 9, Shoham discloses wherein moving the incident electromagnetic radiation relative to the object and the scattering medium comprises:
sequentially directing the spectrally dispersed beam of electromagnetic radiation in a plurality of different directions so as to sequentially form a plurality of corresponding spectrally dispersed beams of electromagnetic radiation (paragraphs [0084]-[0086], via ref 210); and
sequentially spatially focusing each spectrally dispersed beam of electromagnetic radiation to a corresponding point of the object through the scattering medium (paragraphs [0091]-[0093] via ref 216).
Regarding claim 11, Shoham discloses a system for use in imaging an object through a scattering medium (abstract, fig 2), the system comprising:
an illumination arrangement for illuminating the object sequentially point-by-point through the scattering medium with incident electromagnetic radiation propagating along an illumination direction so that the incident electromagnetic radiation interacts with the object to cause the object to generate and emit electromagnetic radiation, wherein the incident electromagnetic radiation is formed by spectrally dispersing initial electromagnetic radiation in a direction transverse to the illumination direction so as to form spectrally dispersed electromagnetic radiation and by spatially focusing the spectrally dispersed electromagnetic radiation through the scattering medium to the object (refs 210, 214, 216, paragraphs [0091]-[0093]);
a detection arrangement for measuring, for each illuminated point of the object, a corresponding value representative of a quantity of at least a portion of the corresponding emitted electromagnetic radiation (refs 236, 238, 240, paragraphs [0110]-[0112]); and
a processing resource configured to use, for each illuminated point of the object, position information for the illuminated point and the corresponding measured value to determine an image of the object (ref 242, paragraphs [0110]-[0114], using “position information” is inherently present in order to create a 2D image).
Regarding claim 12, Shoham discloses wherein the illumination arrangement comprises:
a spectrally dispersive element such as a diffraction grating for spectrally dispersing the initial electromagnetic radiation in the direction transverse to the illumination direction so as to form spectrally dispersed electromagnetic radiation (Fig. 1, ref 20, paragraphs [0074]-[0075]); and
a spatial focusing arrangement located after the spectrally dispersive element for spatially focusing the spectrally dispersed electromagnetic radiation through the scattering medium to form the incident electromagnetic radiation in the object (Fig. 1, ref 23A, paragraphs [0074]-[0075], or Fig. 2. ref 240, paragraphs [0110], [0139]).
Regarding claim 17, Shoham discloses wherein the illumination arrangement comprises a beam scanning arrangement located after the spectrally dispersive element for sequentially directing a beam of spectrally dispersed electromagnetic radiation in a plurality of different directions so as to sequentially form a plurality of corresponding spectrally dispersed beams of electromagnetic radiation (paragraphs [0084]-[0086], ref 210), and wherein the spatial focusing arrangement is configured to sequentially spatially focus each spectrally dispersed beam of electromagnetic radiation to the object so as to illuminate a corresponding point of the object through the scattering medium with the incident electromagnetic radiation (paragraphs [0091]-[0093] ref 216).
Regarding claim 19, Shoham discloses wherein the illumination arrangement is configured to illuminate one side of the object through the scattering medium, and wherein the detection arrangement is configured to measure the value representative of the quantity of at least a portion of the emitted electromagnetic radiation emitted from the same side of the object through the same scattering medium (as shown in Fig 1, reflection from imaging plane, IP, paragraphs [0004], [0074]-[0076]); or
wherein the system comprises a lens, such as a microscope objective, configured to illuminate the object, wherein the same lens is configured to collect at least a portion of the emitted electromagnetic radiation emitted from the object through the same scattering medium (ref 23A, paragraph [0075]).
Regarding claim 21, Shoham discloses wherein the illumination arrangement comprises a source of electromagnetic radiation for generating the initial electromagnetic radiation, wherein at least one of: the source of electromagnetic radiation is coherent; the source of electromagnetic radiation is tunable; the source of electromagnetic radiation comprises a laser; the source of electromagnetic radiation comprises an optical parametric oscillator (OPO); and the source of electromagnetic radiation is configured to generate pulses of electromagnetic radiation, wherein the pulses of electromagnetic radiation are ultrashort, unchirped, and/or transform-limited (ref 12A, paragraph [0074]).
Regarding claim 22, Shoham discloses wherein at least one of: the system is configured for microscopy; the system is configured for use with a microscope; and the system comprises a microscope (ref 100, paragraph [0074]).
Regarding claim 23, Shoham discloses wherein the object is formed separately from the scattering medium or wherein the object comprises a sub-surface region of a sample and the scattering medium comprises a scattering surface region of the same sample (paragraph [0186]).
Regarding claim 24, Shoham discloses wherein the emitted electromagnetic radiation comprises fluorescence generated by the object as a result of excitation of the object by the temporally focused electromagnetic radiation or wherein the temporally focused electromagnetic radiation is configured for multi-photon excitation of the object such as two-photon or three-photon excitation of the object (paragraphs [0074]-[0075]).
Regarding claim 26, Shoham discloses wherein the object is formed separately from the scattering medium or wherein the object comprises a sub-surface region of a sample and the scattering medium comprises a scattering surface region of the same sample (paragraph [0186]).
Regarding claim 27, Shoham discloses wherein the emitted electromagnetic radiation comprises fluorescence generated by the object as a result of excitation of the object by the temporally focused electromagnetic radiation or wherein the temporally focused electromagnetic radiation is configured for multi-photon excitation of the object such as two-photon or three-photon excitation of the object (paragraphs [0074]-[0075]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Shoham as applied to claim 1 above, and further in view of Nowatzyk (US 2016/0048010).
Regarding claim 3, Shoham is silent regarding wherein measuring, for each illuminated point of the object, the corresponding value representative of the quantity of at least a portion of the emitted electromagnetic radiation comprises: using a single pixel detector to measure the power or the intensity of the emitted electromagnetic radiation which is incident on the single pixel detector; or measuring, for each illuminated point of the object, the power or the intensity of the emitted electromagnetic radiation incident on a single pixel of a multi-pixel detector such as an image sensor; or spatially integrating, for each illuminated point of the object, the power or the intensity of the emitted electromagnetic radiation incident on a plurality of the pixels of the multi-pixel detector.
However, Nowatzyk teaches an optical microscope (abstract) including wherein measuring, for each illuminated point of the object, the corresponding value representative of the quantity of at least a portion of the emitted electromagnetic radiation comprises: using a single pixel detector to measure the power or the intensity of the emitted electromagnetic radiation which is incident on the single pixel detector; or measuring, for each illuminated point of the object, the power or the intensity of the emitted electromagnetic radiation incident on a single pixel of a multi-pixel detector such as an image sensor; or spatially integrating, for each illuminated point of the object, the power or the intensity of the emitted electromagnetic radiation incident on a plurality of the pixels of the multi-pixel detector (paragraphs [0028]-[0029] discuss single pixel imaging).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Shoham with the teaching of Nowatzyk by including wherein measuring, for each illuminated point of the object, the corresponding value representative of the quantity of at least a portion of the emitted electromagnetic radiation comprises: using a single pixel detector to measure the power or the intensity of the emitted electromagnetic radiation which is incident on the single pixel detector; or measuring, for each illuminated point of the object, the power or the intensity of the emitted electromagnetic radiation incident on a single pixel of a multi-pixel detector such as an image sensor; or spatially integrating, for each illuminated point of the object, the power or the intensity of the emitted electromagnetic radiation incident on a plurality of the pixels of the multi-pixel detector as a well-known technique to of image acquisition. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Shoham as applied to claim 1 above, and further in view of Feldkhun et al (US 2012/0257197), hereinafter “Feldkhun”.
Regarding claim 10, Shoham is silent regarding wherein illuminating the object sequentially point-by-point through the scattering medium with the incident electromagnetic radiation comprises moving the object and the scattering medium together relative to the incident electromagnetic radiation.
However, Feldkhun teaches an optical microscope (abstract) including wherein illuminating the object sequentially point-by-point through the scattering medium with the incident electromagnetic radiation comprises moving the object and the scattering medium together relative to the incident electromagnetic radiation (paragraph [0072], ref 118).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Feldkhun with the teaching of Nowatzyk by including wherein illuminating the object sequentially point-by-point through the scattering medium with the incident electromagnetic radiation comprises moving the object and the scattering medium together relative to the incident electromagnetic radiation as an obvious modification of moving the object stage rather than the beam, for the same result. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Shoham as applied to claim 11 above, and further in view of Nowatzyk (US 2016/0048010).
Regarding claim 13, Shoham is silent regarding wherein the detection arrangement comprises: a single pixel detector for measuring the power or intensity of the emitted electromagnetic radiation incident on the single pixel detector; or wherein the detection arrangement comprises a multi-pixel detector having a plurality of pixels, for example an image sensor, wherein the detection arrangement is configured to: measure the power or the intensity of the emitted electromagnetic radiation incident on a single pixel of the multi-pixel detector, or spatially integrate the power or the intensity of the emitted electromagnetic radiation incident on a plurality of the pixels of the multi-pixel detector.
However, Nowatzyk teaches an optical microscope (abstract) including wherein the detection arrangement comprises: a single pixel detector for measuring the power or intensity of the emitted electromagnetic radiation incident on the single pixel detector; or wherein the detection arrangement comprises a multi-pixel detector having a plurality of pixels, for example an image sensor, wherein the detection arrangement is configured to: measure the power or the intensity of the emitted electromagnetic radiation incident on a single pixel of the multi-pixel detector, or spatially integrate the power or the intensity of the emitted electromagnetic radiation incident on a plurality of the pixels of the multi-pixel detector (paragraphs [0028]-[0029] discuss single pixel imaging).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Shoham with the teaching of Nowatzyk by including wherein the detection arrangement comprises: a single pixel detector for measuring the power or intensity of the emitted electromagnetic radiation incident on the single pixel detector; or wherein the detection arrangement comprises a multi-pixel detector having a plurality of pixels, for example an image sensor, wherein the detection arrangement is configured to: measure the power or the intensity of the emitted electromagnetic radiation incident on a single pixel of the multi-pixel detector, or spatially integrate the power or the intensity of the emitted electromagnetic radiation incident on a plurality of the pixels of the multi-pixel detector as a well-known technique to of image acquisition. 
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Shoham as applied to claims 11-12 above, and further in view of Papagiakoumou, Eirini, et al. "Patterned two-photon illumination by spatiotemporal shaping of ultrashort pulses." Optics Express 16.26 (2008): 22039-22047, hereinafter “Papagiakoumou”.
Regarding claim 15, Shoham is silent regarding a spatial modulation arrangement located before the spectrally dispersive element for sequentially directing different portions of a beam of the initial electromagnetic radiation onto the spectrally dispersive element so as to sequentially form a plurality of corresponding spectrally dispersed beams of electromagnetic radiation, wherein the spatial focusing arrangement is configured to sequentially couple each spectrally dispersed beam of electromagnetic radiation to the object so as to illuminate a corresponding point of the object through the scattering medium with the incident electromagnetic radiation.
However, Papagiakoumou teaches an optical microscope (abstract) including a spatial modulation arrangement located before the spectrally dispersive element for sequentially directing different portions of a beam of the initial electromagnetic radiation onto the spectrally dispersive element so as to sequentially form a plurality of corresponding spectrally dispersed beams of electromagnetic radiation, wherein the spatial focusing arrangement is configured to sequentially couple each spectrally dispersed beam of electromagnetic radiation to the object so as to illuminate a corresponding point of the object through the scattering medium with the incident electromagnetic radiation (Fig. 1, Liquid crystal, pages 22043-44, Sec. 3, paragraph 1-2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Shoham with the teaching of Papagiakoumou by including a spatial modulation arrangement located before the spectrally dispersive element for sequentially directing different portions of a beam of the initial electromagnetic radiation onto the spectrally dispersive element so as to sequentially form a plurality of corresponding spectrally dispersed beams of electromagnetic radiation, wherein the spatial focusing arrangement is configured to sequentially couple each spectrally dispersed beam of electromagnetic radiation to the object so as to illuminate a corresponding point of the object through the scattering medium with the incident electromagnetic radiation in order to enhance spatial control, giving better resolution.
Regarding claim 16, Shoham is silent regarding wherein the spatial modulation arrangement comprises a diffractive spatial modulation arrangement such as a spatial light modulator or the spatial modulation arrangement comprises a digital micro-mirror device.
However, Papagiakoumou teaches an optical microscope (abstract) including wherein the spatial modulation arrangement comprises a diffractive spatial modulation arrangement such as a spatial light modulator or the spatial modulation arrangement comprises a digital micro-mirror device (Fig. 1, LC-SLM, pages 22043-44, Sec. 3, paragraphs 1-2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Shoham with the teaching of Papagiakoumou by including wherein the spatial modulation arrangement comprises a diffractive spatial modulation arrangement such as a spatial light modulator or the spatial modulation arrangement comprises a digital micro-mirror device in order to enhance spatial control, giving better resolution.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Shoham as applied to claim 11 above, and further in view of Feldkhun et al (US 2012/0257197), hereinafter “Feldkhun”.
Regarding claim 18, Shoham is silent regarding comprising a translation stage for moving the object and the scattering medium together relative to the incident electromagnetic radiation.
However, Feldkhun teaches an optical microscope (abstract) including comprising a translation stage for moving the object and the scattering medium together relative to the incident electromagnetic radiation (paragraph [0072], ref 118).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Feldkhun with the teaching of Nowatzyk by including comprising a translation stage for moving the object and the scattering medium together relative to the incident electromagnetic radiation as an obvious modification of moving the object stage rather than the beam, for the same result. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC J BOLOGNA whose telephone number is (571)272-9282. The examiner can normally be reached Monday - Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC J BOLOGNA/Primary Examiner, Art Unit 2877